            Case 3:19-cv-00076-JWD-RLB            Document 1        02/03/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


DAIMEON MOSLEY,
          Plaintiff,
v.                                                  Civil Action No.
DIVI HOSPITALITY OF GONZALES LLC ,
          Defendant.


                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in

support of his complaint for declaratory and injunctive relief to remedy discrimination by DIVI

Hospitality of Gonzales LLC based on Plaintiff’s disability in violation of Title III of the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its

implementing regulation, 28 C.F.R. Part 36:

                                  JURISDICTION AND VENUE

     1.   This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28 U.S.C.

§ 1331, and 28 U.S.C. § 1343.

     2.   Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                              PARTIES

3.        Plaintiff is a resident of Maricopa County, Arizona.

4.        Defendant is a limited liability company with its registered office located at 10641 Pecue

Ln, Baton Rouge, LA 70810.



                                                   1
           Case 3:19-cv-00076-JWD-RLB               Document 1        02/03/19 Page 2 of 7



5.      Upon information and belief, defendant owns or operates La Quinta whose locations

qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                    FACTUAL ALLEGATIONS

6.      Plaintiff incorporates the above paragraphs by reference.

7.      Plaintiff is an individual with numerous disabilities, including permanent paralysis,

degenerative discs and scoliosis caused by his being infected with the West Nile Virus in 2003.

These conditions cause plaintiff to suffer from sudden onsets of severe pain, experience seizures

and require plaintiff to use a mobility device, all of which substantially limits plaintiff’s major

life activities.

8.      At the time of plaintiff’s initial visit to La Quinta (and prior to instituting this action),

plaintiff suffered from a qualified disability under the 28 C.F.R. 36.104.

9.      Plaintiff travels to the Baton Rouge metropolitan area multiple times per year and has

plans to return to the Baton Rouge area in either April or May.

10.     At the time of Plaintiff’s initial visit to the Facility (and prior to instituting this action),

Plaintiff suffered from a qualified disability under 28 C.F.R. 36.104.

11.     Plaintiff was denied full and equal access and enjoyment of the services, goods and

amenities due to barriers present at the Facility and a failure of Defendant to make reasonable

accommodations.

12.     Plaintiff would return to the Facility in either April or May as a customer if Defendant

modifies the Facility and its policies and practices to accommodate individuals who have

physical disabilities, but he is deterred from returning due to the barriers and discriminatory

effects of Defendant’s policies and procedures at the Facility.



                                                    2
          Case 3:19-cv-00076-JWD-RLB              Document 1       02/03/19 Page 3 of 7



13.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance the

purpose of the ADA and the civil rights of disabled individuals.

14.     Plaintiff returns to each Facility after being notified of remediation of the discriminatory

conditions to verify compliance with the ADA.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

15.     Plaintiff incorporates the above paragraphs by reference.

16.     This Court is empowered to issue a declaratory judgment regarding: (1) defendant’s

violation of 42 U.S.C. § 12182; (2) defendant’s duty to comply with the provisions of 42 U.S.C.

§ 12181 et al; (3) defendant’s duty to remove architectural barriers at the Facility; and (4)

plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

17.     Plaintiff seeks an order declaring that he was discriminated against on the basis of his

disability.

                                COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

18.     Plaintiff incorporates the above paragraphs by reference.

19.     La Quinta is a place of public accommodation covered by Title III of the ADA because it

is operated by a private entity, its operations affect commerce, and it is a hotel. 42 U.S.C. §

12181(7); see 28 C.F.R. § 36.104.

20.     Defendant is a public accommodation covered by Title III of the ADA because it owns,

leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§ 12181(7),

12182(a); 28 C.F.R. § 36.104.




                                                   3
            Case 3:19-cv-00076-JWD-RLB           Document 1       02/03/19 Page 4 of 7



21.    Plaintiff personally encountered architectural barriers on August 5, 2018, at the Facility

located at 2816 S Cabela’s Pkwy, Gonzales, LA 70737:

       a.       Passenger Drop Off:

                i.     Failing to provide a passenger loading zone with an access aisle marked

                       with striping in violation of 2010 ADAAG §§209, 209.1, 209.4, 503,

                       503.1, 503.3 and 503.3.3.

       b.       Restroom:

                i.     Providing a gate or door with a continuous opening pressure of greater

                       than 5 lbs. exceeding the limits for a person with a disability in violation

                       of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

                ii.    Providing a swinging door or gate with improper maneuvering clearance(s)

                       due to a wall or some other obstruction that does not comply with the

                       standards set forth in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4

                       and 404.2.4.1.

                iii.   Failing to provide operable parts that are functional or are in the proper

                       reach ranges as required for a person with a disability in violation of 2010

                       ADAAG §§309, 309.1, 309.2, 309.3, 309.4 and 308.

                iv.    Failing to provide the proper insulation or protection for plumbing or other

                       sharp or abrasive objects under a sink or countertop in violation of 2010

                       ADAAG §§606 and 606.5.




                                                   4
          Case 3:19-cv-00076-JWD-RLB             Document 1      02/03/19 Page 5 of 7



               v.      Providing grab bars of improper horizontal length or spacing as required

                       along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                       604.5.1 and 604.5.2.

               vi.     Failing to provide toilet paper dispensers in the proper position in front of

                       the water closet or at the correct height above the finished floor in

                       violation of 2010 ADAAG §§604, 604.7 and 309.4.

               vii.    Failing to provide a coat hook within the proper reach ranges for a person

                       with a disability in violation of 2010 ADAAG §§603, 603.4 and 308.

               viii.   Failing to provide mirror(s) located above lavatories or countertops at the

                       proper height above the finished floor in violation of 2010 ADAAG §§603

                       and 603.3.

               ix.     Failing to provide paper towel dispenser at the correct height above the

                       finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

               x.      Failing to provide soap dispenser at the correct height above the finished

                       floor in violation of 2010 ADAAG §§606, 606.1 and 308.

               xi.     Failing to provide the water closet in the proper position relative to the

                       side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

22.     Plaintiff is unable to use elements of the Facility because of these barriers due to concerns

for safety.

23.     Defendant has failed to remove some or all of the barriers and violations at the Facility.

24.     Defendant’s failure to remove these architectural barriers denies Plaintiff full and equal

access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).



                                                  5
          Case 3:19-cv-00076-JWD-RLB             Document 1       02/03/19 Page 6 of 7



25.    Defendant’s failure to modify its policies, practices, or procedures to train its staff to

identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

26.    Defendant has discriminated and continues to discriminate against plaintiff (and others

who are similarly situated) by denying access to full and equal enjoyment of goods, services,

facilities, privileges, advantages, or accommodations located at the Facility due to the barriers

and other violations listed in this Complaint.

27.    It would be readily achievable for defendant to remove all of the barriers at the Facility.

28.    Failing to remove barriers to access where it is readily achievable is discrimination

against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. §

36.304.

                                     RELIEF REQUESTED

29.    WHEREFORE, plaintiff respectfully requests that this Court:

30.    Declare that the Facility identified in this Complaint is in violation of the ADA;

31.    Declare that the Facility identified in this Complaint is in violation of the ADAAG;

32.    Enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

33.    Enter an Order enjoining the Defendant from allowing the architectural barriers to recur

once remediated;

34.    Enter an Order directing Defendant to evaluate and modify its policies, practices, and

procedures towards persons with disabilities;



                                                  6
         Case 3:19-cv-00076-JWD-RLB             Document 1       02/03/19 Page 7 of 7



35.    Award plaintiff attorney fees, costs (including, but not limited to court costs and expert

fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

36.    Grant any other such relief as the Court deems just and proper.

   Respectfully submitted this 3rd day of February, 2019

                                                      /s/ Keren E. Gesund, Esq.
                                                      Keren E. Gesund, Esq.
                                                      Louisiana Bar No. 34397
                                                      3421 N. Causeway Blvd., Suite 805
                                                      Metairie, LA 70002
                                                      Tel: (504) 836-2888
                                                      Fax: (504) 265-9492
                                                      keren@gp-nola.com
                                                      Attorney for Plaintiff




                                                 7
